Citation Nr: 0947421	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-28 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
chronic lymphedema of the right upper extremity due to 
filariasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO in Muskogee, Oklahoma, which granted service connection 
for chronic lymphedema of the right upper extremity due to 
filariasis with an evaluation of 40 percent.  

The Veteran testified at an October 2009 Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the file.


FINDING OF FACT

The Veteran's chronic lymphedema of the right upper extremity 
due to filariasis is limited to the hand, forearm, and upper 
arm, and is manifested by massive board-like edema and 
constant pain at rest.


CONCLUSION OF LAW

The criteria for a 80 percent rating have been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.68, 4.104, Diagnostic Code 7121 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for a higher initial rating for chronic 
lymphedema of the right upper extremity due to filariasis has 
been granted, in full, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. InitialRating

The Veteran contends that he is entitled to an initial rating 
in excess of 40 percent for chronic lymphedema of the right 
upper extremity due to filariasis.  For the reasons that 
follow, the Board concludes that an increased rating is 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

In determining the appropriate rating criteria for the 
Veteran's service-connected lymphedema of the right upper 
extremity, the Board notes at the outset that there is no 
diagnostic code directly on point.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).  The RO has rated the Veteran's lymphedema by analogy 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121, for post-
phlebitic syndrome of any etiology.  The Board finds DC 7121 
to be the most appropriate diagnostic code by which to 
evaluate the Veteran's lymphedema.  

Under DC 7121, a 40 percent rating is assigned for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration; a 60 percent rating is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation, or eczema, and persistent ulceration; and a 100 
percent rating is assigned for massive board-like edema, with 
constant pain at rest.  38 C.F.R. 38 U.S.C.A. § 4.104, DC 
7121.

The Board notes that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2009).  Thus, any rating the Veteran 
receives under DC 7121 may not exceed the ratings provided 
for amputation of the upper extremity.  This is discussed in 
more detail below.  

The Board has reviewed all the evidence of record.  A May 
2004 VA examination reflects that the Veteran had right upper 
extremity swelling, with a diameter of the forearm of 10 
centimeters above the wrist line and 36 centimeters 
altogether, as compared to a diameter of 26 centimeters of 
the left forearm.  The examiner found that these measurements 
suggested marked edema.  

In a November 2005 VA examination, the Veteran reported that 
he loses strength in his right arm on occasion and has 
ongoing pain.  He stated that his hand had been swollen for 
years.  The Veteran had used compression devices and light 
therapy but to no avail.  The Veteran also reported many 
bouts of cellulitis and blisters in the arm and hand which 
had not responded to antibiotics.  The Veteran stated that he 
had to buy clothes which were too large for him in order to 
accommodate the size of his right arm.  The Veteran stated 
that he had worked a sales manager at a jewelry store for 37 
years and did not have to miss work due to his condition.  
The Veteran's functional impairment was limited use of his 
right arm such as difficulty shaving, recurrent cellulitis, 
and chronic pain.  The Veteran had pain when he sat with the 
arm hanging.  Walking with his arms swinging caused increased 
swelling.  On examination, the Veteran's right forearm was 35 
centimeters in circumference, while his left forearm was 23 
centimeters in circumference.  The examiner described the 
Veteran's right arm and hand as "massively swollen" and 
stated that the Veteran had elephantiasis of the right upper 
extremity.  

A March 2008 private examination report by a physician who is 
board certified in infectious diseases described the 
Veteran's disability as "massive board-like edema" with 
constant pain. 

A May 2006 VA examination reflects that the Veteran had pain 
in the right arm due to swelling at most times, which was 
worse when in a stationary position and when dependent.  The 
Veteran reported that he had difficulty shaking hands due to 
the swelling and pain.  The Veteran also had monthly 
outbreaks of blisters of the right flexor surface of the hand 
which had been diagnosed as a manifestation of herpes simplex 
type I.  The examiner noted that the Veteran's edema never 
resolves.  On examination, the Veteran had a swollen right 
hand and arm with pitting edema, 4+.  The examiner diagnosed 
the Veteran with chronic soft pitting edema of the right 
hand, forearm, and upper arm. 

A November 2006 VA treatment record reflects that the Veteran 
complained of pain in his right shoulder and right elbow.  
The pain intensity was at level 5.  The Veteran stated that 
he had constant aching pain in his right shoulder and elbow 
for several years which had become worse.  

In a July 2007 VA treatment record, the Veteran complained of 
increased pain in the right arm, which he described as an 
aching pain with an intensity at level 4.  He reported that 
the pain is constant. 

In an August 2007 VA treatment record, the Veteran complained 
of right shoulder pain.  The treating physician, a 
rheumatologist, found that that the Veteran's right shoulder 
pain is as likely as not associated with and due to the 
Veteran's lymphedema.  The Veteran received a steroid 
injection in his right shoulder to relieve the pain.

In a June 2008 VA treatment record, the Veteran reported pain 
in his right shoulder which he ranked as a 4 out of 10 in 
terms of intensity.  The Veteran received a steroid injection 
to relieve the pain. 

In a November 2008 VA examination, the Veteran stated that 
his right upper extremity stays swollen all the time and 
sometimes gets bigger when it breaks out with red marks and 
his arm feels hot.  The Veteran was noted to be right handed.  
On examination, the Veteran's forearm and hand, including his 
fingers, were swollen and edematous compared to the left 
upper extremity.  The Veteran's right forearm measured 33 
centimeters.  His left forearm measured 23 centimeters.  The 
Veteran reported that his right shoulder and whole arm is in 
constant pain, which was at an 8 on a scale of 1 to 10.  

At the October 2009 Board hearing, the Veteran stated that 
the swelling in his right arm has never gone down since he 
was diagnosed with his disability, even after trying various 
methods of relieving it.  He stated that walking makes it 
expand even more and it is very painful all the time.  The 
Veteran testified that the pain was located in his elbow, 
shoulder, wrist, and fingers and stated that at the time of 
the hearing it was around a 3 or a 4.  The Veteran stated 
that when he walks around the pain increases to a 7 or 8.  
The Veteran stated that he is never without pain.  The 
Veteran's representative noted for the record that the 
Veteran's hand and forearm all the way to the top of his 
elbow and bicep were much larger than his left arm. 

The claims file also contains numerous photos of the 
Veteran's arms which clearly show that his left forearm and 
hand are swollen and significantly larger than his left 
forearm and hand. 

The Board finds that the evidence is at least in equipoise 
that the Veteran has massive board-like edema of the right 
upper extremity with constant pain at rest.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.104, DC 7121.  The March 2008 private 
examination report, authored by a doctor specializing in 
infectious diseases, described the Veteran's edema as massive 
and board-like.  The VA examinations do not contradict this 
description.  Rather, the November 2005 VA examination report 
reflects that the Veteran's right forearm and hand were 
massively swollen" and that he had elephantiasis of the 
right upper extremity.  The Veteran has also consistently 
reported constant pain in his right upper extremity.  Thus, 
giving the Veteran the benefit of the doubt, the Board finds 
that the Veteran meets the criteria for a 100 percent rating 
under DC 7121.  See id.  

The Board notes that while the Veteran meets the criteria for 
a 100 percent rating, any rating assigned may not exceed the 
rating that would be assigned for amputation of the Veteran's 
right upper extremity at the elective level, as discussed 
above.  See 38 C.F.R. § 4.68.  The evidence shows that the 
Veteran's right upper arm, forearm and hand have been found 
to be swollen in the four VA examinations he underwent.  
Neither the VA examinations nor the private examination 
reports reflect that the Veteran's right shoulder is swollen.  
While the August 2007 VA treatment record reflects that the 
Veteran's right shoulder pain is likely associated with his 
lymphedema, none of the VA treatment records show that the 
Veteran's right shoulder is swollen.  Thus, because the 
Veteran's lymphedema is limited to his right upper arm, right 
forearm, and hand, any rating assigned under DC 7121 may not 
exceed 80 percent, which is the rating assigned under DC 5122 
in 38 C.F.R. § 4.71a (2009) for amputation of the arm of the 
major upper extremity below insertion of the deltoid muscle.  
Thus, the Veteran is entitled to a rating of 80 percent under 
DC 7121.  

As the benefits sought on appeal are being granted in full 
based on the rating criteria, there is no need to consider 
whether staged ratings are appropriate or whether the 
Veteran's claim should be referred for an extraschedular 
rating.  See Fenderson, supra; Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Accordingly, entitlement to a rating of 80 percent for the 
Veteran's chronic lymphedema of the right upper extremity is 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.68, 4.104, DC 7121; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 80 percent rating for chronic lymphedema of 
the right upper extremity due to filariasis is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


